Citation Nr: 1629606	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected lumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent prior to April 23, 2014, and in excess of 30 percent thereafter, for service-connected bilateral hallux valgus and pes planus (flat feet).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2004 to April 2006, and from October 2006 to March 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In November 2014, the Board remanded the Veteran's claims for additional development.  The case has returned for further appellate review.  As noted in the prior remand, the Board has expanded the appeal to include a claim for TDIU due to the service connected disabilities for which increased ratings are sought.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in a December 2015 rating decision, the AOJ increased the Veteran's disability rating for bilateral mild hallux valgus and pes planus to 30 percent, effective April 23, 2014.  However, this issue is still before the Board because the Veteran has not expressed satisfaction with the assigned rating, she is presumed to seek the maximum available benefit for a disability, and a higher rating is still available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issue of entitlement to an initial rating for bilateral mild hallux valgus and pes planus to reflect the December 2015 rating decision.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

Finally, the Board notes that, although the Veteran was previously represented by a private agent, Nicole Kroll, in December 2015, and confirmed in June 2016, the Veteran submitted a written statement indicating that she wished to revoke Nicole Kroll as her duly appointed representative.  As the Veteran has not submitted an updated VA Form 21-22 or 21-22a appointing a new representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as deficiencies in some relationships; isolating behavior and avoidance of social settings; hypervigilance, including an exaggerated startle response and being on guard; intrusive thoughts related to her in-service stressors; depression and emotional numbing; sleep disturbances, including nightmares related to her military experiences; problems with anger and irritability; anxiety; disturbances in mood and motivation; occasional suicidal ideation; and problems concentrating.  Overall, the frequency, duration, and severity of her PTSD symptomatology has not produced more severe manifestations that more nearly approximates occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entire appeal period, the Veteran's lumbar spine disability has not been manifested by forward flexion to 30 degrees or less, even with consideration of functional loss due to pain and other factors.  There is also no evidence of ankylosis, either favorable or unfavorable, of the thoracolumbar spine or the entire spine, and there is no medical evidence showing intervertebral disc syndrome (IVDS) of the lumbar spine resulting in incapacitating episodes that had a total duration of at least four weeks during a twelve-month period.

3.  Prior to April 23, 2014, the Veteran's bilateral hallux valgus with pes planus was manifested as severe with pain on manipulation and use accentuated.  Furthermore, the evidence shows additional functional loss following repetitive use and during flare-ups resulting in pain, fatigability, and limitations to the normal working movements of the body.  However, her bilateral hallux valgus has not been manifested as severe, meaning the equivalent to the amputation of the great toe, and it has not required an operation with a resection of the metatarsal head.  

4.  From April 23, 2014, the Veteran's bilateral hallux valgus with pes planus has not been manifested by objective evidence of pronounced pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the Achilles' tendon on manipulation, that was not improved by orthotic shoes or appliances.  Furthermore, her bilateral hallux valgus has not been manifested as severe, meaning the equivalent to the amputation of the great toe, and it has not required an operation with a resection of the metatarsal head.

5.  The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due solely to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for an initial disability rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2015).

3.  Prior to April 23, 2014, the criteria for an initial disability rating of 30 percent, but no higher, for bilateral hallux valgus and pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-5280 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

4.  From April 23, 2014, the criteria for a disability rating in excess of 30 percent for bilateral hallux valgus and pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.71a, Diagnostic Codes 5276-5280 (2015).

5.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claims, she has not alleged that VA has not fulfilled its duty notify or assist in the development of her claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  PTSD

Historically, service connection for PTSD was established in October 2011, at which time the AOJ assigned an initial 50 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 11, 2010, the day after the Veteran was discharged from active duty.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Pertinent evidence includes the Veteran's service treatment records, VA examination reports from July 2011 and June 2015, VA treatment records, Social Security Administration (SSA) records, and her lay statements, including her testimony before the undersigned in September 2014.

In a January 2010 report of medical history, the Veteran denied any trouble with psychiatric symptomatology, including nervous troubles, frequent trouble sleeping, depression or excessive worrying, or any suicidal attempts.

An April 2010 VA PTSD screening noted the Veteran's complaints of engaging in avoidance behaviors; being constantly on guard, watchful, or easily startled; and feeling numb or detached.  Another April 2010 VA treatment record noted the following symptoms: moderately repeating memories of her in-service experiences; acting or feeling as if her in-service experiences were happening again; feeling very upset when reminded of her in-service experiences; avoiding thinking or talking about her in-service experiences; avoiding activities or situations associated with her in-service experiences; a loss of interest in previously enjoyable activities; feeling distant or cut off from others; feeling as though her future was cut off; trouble with sleep; feeling irritable or having angry outbursts; difficulty concentrating; and being super alert.  Notably, acting or feeling as if her in-service experiences were happening again and trouble falling and staying asleep were characterized as "quite a bit;" the remaining symptoms were either moderate or "a little bit."

A September 2010 VA treatment record noted no problems with anxiety, depression, or suicidal ideation; instead, the treatment provider noted stress as a single parent.  In a September 2010 depression screening, the Veteran reported that she did not have little interest in doing thing, and that she was not feeling down, depress, or hopeless.  In a PTSD screening, she stated that she was not experiencing nightmares, that she was not engaging in avoidance behaviors, that she was not constantly on guard, watchful or easily startled, and that she did not feel numb or detached from others or activities.

A March 2011 VA treatment record noted the Veteran's complaints of depression, anger issues, and lashing out.  During a depression screening, the Veteran reported little interest or pleasure in doing things, as well as feeling down, depressed, or hopeless nearly every day.  Another VA treatment record from March 2011 noted the Veteran ongoing financial and emotional problems.  Upon examination, the Veteran denied suicidal or homicidal ideation.  She became tearful twice, but quickly regrouped.  Her mood was mild to moderately depressed.  The treatment provider noted limited emotional support, and that she was estranged from her boyfriend.  She stated that she was attending online classes.  Upon examination, the Veteran's concentration was low, her anxiety was increased, her energy was low, and she had insomnia.  She was alert and oriented; her cognition was intact; her behavior was cooperative; her speech was productive and goal oriented; her mood was irritable and depressed; and her affected was appropriate to her mood.  Her thought process was linear, her insight was good, and her judgment was fair.  She was assigned a GAF score of 55.

In an April 2011 VA treatment record, the Veteran reported problems sleeping, and problems with depression.  She reported that she failed her classes and that she may be evicted.  Upon examination, her concentration was poor, her anxiety was increased, her appetite was fair, her energy was low, and she had insomnia.  She was alert and oriented, and her cognition was intact.  Her mood was depressed, but her speech was productive and goal directed.  Her thought process was linear, and her insight, judgment, and impulse were fair.  There was no evidence of suicidal or homicidal ideations, and no evidence of hallucinations or delusions.  She was assigned a GAF score of 55.

In July 2011, the Veteran underwent a VA examination.  The Veteran reported two semesters of college prior to joining the military.  The Veteran stated that she and her husband were pursuing a divorce, and that her relationship with her children was stable.  She stated that did not have any close friends, and she reported an interest in bowling.  She also reported a prior suicide attempt when in high school.  

Upon examination, the Veteran was appropriately dressed, her psychomotor activities and speech were unremarkable, her attitude was cooperative, her affect was appropriate, her mood fell within normal limits, and she was easily distracted.  She was oriented to person, time, and place; her thought process and content were unremarkable, and she was not delusional.  Her judgment, intelligence, and insight, were normal.  She reported difficulty falling sleep, as well as problems with combat-related nightmares, causing her to wake intermittently.  There was no evidence of obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran reported suicidal thoughts, but there were no episodes of violence.  The examiner noted that the Veteran was able to maintain her personal hygiene and that her PTSD did not interfere with her ability to perform activities of daily living.  Both her recent and immediate memory were intact.

Her symptomatology included recurrent and intrusive recollections of her in-service stressor; recurrent distressing dreams of the in-service stressor; intense psychological distress at exposure to internal or external cues symbolizing her in-service stressor; and physiological reactivity on exposure to internal or external cues that symbolize or resemble her in-service stressor.  Additionally, the examiner noted that the Veteran sought to avoid thoughts, feelings, or conversations associated with her in-service stressor; she avoided activities, places, or peoples that arouse recollections of her in-service stressor; she had a markedly diminished interest or participation in significant activities; she felt detached or estranged from other; and she had a restricted range of affect.  Other symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  These symptoms were found to cause significant distress or impairment of the Veteran's social or occupational functioning.  Overall, the examiner assigned a GAF score of 57.  The examiner noted that the Veteran's symptoms affected, but did not preclude, her ability to recall instructions and follow instructions.  Moreover, the examiner noted that her ability to perform tasks for at least two hours, and her ability to work with supervisors, coworkers, and customer would be impacted, but she would not be preclude from these activities.  Finally, the examiner noted that, while the Veteran's symptoms resulted in reduced reliability and productivity, they did not result in deficiencies in most areas, such as judgment, thinking, family relations, work, mood, or school.

A September 2011 VA treatment record noted the Veteran's problems securing housing for herself and her children.

A November 2011 VA treatment record notes the Veteran's complaints of problem concentrating and irritability.  The Veteran stated that she was less depressed, and that her medications had helped with her mood swings.  Upon examination, her concentration and energy was low.  The examiner noted anxiety and insomnia.  The Veteran was alert and oriented, her cognition was intact, her behavior was cooperative, her speech was productive and goal directed, and her mood swings and depression were reportedly better.  Her thought process was linear, her insight and judgment was good, and her impulse control was good.  She denied suicidal or homicidal ideations, as well as hallucinations or delusions.  Overall, she was assigned a GAF of 55.

In May 2012, the Veteran reported feeling depressed, stressed, difficulties sleeping, problems with emotions, and problems with anger and taking it out on her children.  She reported difficulties at home with her children and her boyfriend.  The Veteran was calm and cooperative, with normal, coherent, and relevant speech.  She denied any hallucinations, although she reported paranoia thinking about other people talking about her.  She reported recurrent dreams and nightmares of her in-service stressors.  Her mood was dysphoric, and she felt as though she was not accomplishing anything in life.  She reported a low self-image, poor sleep, and fair appetite.  She denied homicidal or suicidal thoughts.  She was alert, but her insight was impaired.

In a June 2012 VA treatment record, the Veteran reported that she could not work due to her service-connected disabilities; however, she stated that she wanted to find employment in Georgia.  She reported yelling at her children when she was frustrated or overwhelmed.  She stated that she enrolled in an online healthcare management program, but that she was having trouble because she did not have reliable access to the internet.  Her symptoms included depression, anxiety, an inability to make decisions, nightmares, difficulty falling or staying asleep, poor concentration, feeling overwhelmed or stressed, exaggerated startle response, hypervigilance, a distrust of others, angry outbursts, and irritability.  A July 2012 VA treatment record similar findings.

In a July 2012 VA mental health treatment record, the Veteran denied regular nightmares or flashbacks, but she reporting getting upset if remind of her in-service experiences.  She also reported avoidance of in-service memories, and she reported increased startle response and irritability which caused problems with her children.  Although she reported some hypervigilance, she was nevertheless able to go to grocery store, etc.  She reported distressing dreams, as well as decreased concentration for school work and daily activities.  She reported being more socially withdrawn, and that she had a hard time feeling close to others after returning from Iraq.  She reported low moods, decreased energy, sleep disturbances, and passive suicidal thoughts.  She reported two-day periods of elevated mood, energy, and productivity; however during these periods, she became more impulsive.

The treatment provider noted that she was currently attending computer science classes, and that she recently obtained a job with a cleaning service.  Mental status examination revealed the Veteran to be alert, cooperative, and she displayed normal psychomotor activities.  She denied suicidal thoughts, and her insight and judgment were fair.  The Veteran described a positive social support, a sense of responsibility to her family, and an interest in pursuing treatment.  Overall, she was assigned a GAF score of 53.

In August 2012, the Veteran reported anxiety due to financial stress, as well as periods of elevated mood with increased energy and decreased sleep.  She also reported restlessness with low moods.  She also report suicidal thoughts, but she remained focused on the needs of her children.  The treatment providers noted ongoing anxiety with mood liability.

A November 2012 VA depression screening noted the Veteran's complaints of little interest or pleasure in doing things, as well as feeling down, depressed, and hopeless nearly every day.  She denied suicidal or homicidal ideation, but she reported "some horrible thoughts."

A November 2012 VA psychiatrist outpatient record noted that the Veteran was going to school online, and that she was finishing her second of four years.  She stated that she was studying health care administration and was hopeful she would get a clerkship.  She stated that things were getting better, and that she was off her medication.  Her symptoms included low concentration, increased anxiety, low energy, and sleep disturbances.  She was alerted, oriented, and displayed good cognition.  Her speech was production and goal directed, and her affect was appropriate to her mood.  Her thought processes was linear, and her insight and judgement were good.  She denied homicidal or suicidal ideation, or hallucinations or delusions.  She was assigned a GAF of 60.

A December 2012 VA treatment record noted the Veteran's problem with depression.  She denied any suicide attempts.

In January 2013, the Veteran underwent a mental evaluation in connection with her claim for SSA disability benefits.  During the evaluation, the Veteran reported bad back pain, as well as bilateral foot pain.  She reported experiencing nightmares, and always feeling depressed and down and out.  She said that she was never happy, and that she was insecure and had low self-esteem.  She reported that she was beginning her second semester of college in healthcare administration.  She said she got a job in October 2010 at a factory but had to quit due to back pain.  The examiner noted an appropriate appearance, and that the Veteran's thoughts and conversation were logical.  Her affect was flat.  She was restless, and her mood was depressed.  she reported poor sleep and poor appetite.  There was no evidence of hallucinations, delusion or paranoia, but she said that she did not like people walking behind her.  Her intelligence was near average, and her memory was consistent with her intellect.  Her judgment was considered good for work and financial decisions.  She said she spent most of her time on the computer taking college courses.  She was assigned a GAF score of 50.

A June 2014 VA depression screening noted that the Veteran denied having little interest or pleasure in doing things, and that she was no feeling down, depressed, or hopeless.

A September 2014 VA treatment record noted that the Veteran reported having no transportation, and that she was upset that her claims had been denied.  She also report financial difficulty, including having to pay back money for classes.  She reported lots of anxiety and poor sleep.  She also reported suicidal thoughts after being turned down for SSA benefits.  Upon examination, the Veteran's concentration and energy was low.  She displayed anxiety, and she reported severe insomnia and nightmares.  Her speech was normal, her mood was depressed, and her affect was appropriate to her mood.  Her thought process was logical and organized.  While she reported suicidal ideation in the past, she denied current suicidal ideation.  She was oriented, and her insight and judgment were better.  She was assessed as chronically unstable.  Her PTSD was characterized as moderate to severe, and she was assigned a GAF of 55.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  During her hearing, the Veteran reported trouble sleeping and problems with nightmares.  She also stated that she had problems eating, and that she did not socialize with others.  She stated that she was snappy toward family, and that she would become very emotion.  She felt as though her children would be better off without her, especially over this last two month period.  She stated that her more recent problems stemmed from financial stress, including problems paying the rent and buying food.  With regard to her sleep, she reported only getting four to five hours.  She stated that she stayed at home and did not want to socialize with others.  With regard to suicide, the Veteran reported a suicide attempt when she returned from Iraq in 2007, but no attempts since then.  With regard to the functional impairment caused by her PTSD, the Veteran reported nervous problems and an inability to stay focused.  She stated that she had to take a break from college because she could not stay focused and kept failing her courses.  She stated that she was mostly said throughout the day.  She also reported getting anxious, and that she could not have someone stand behind her.

In October 2014, the Veteran reported suicidal thoughts, and that she was feeling unstable.  

A March 2015 VA social work risk assessment noted that the Veteran's hygiene was appropriate, and she was oriented.  Her insight was good, and her speech was clear.  Her attention span was good, and her mood was euthymic.  She denied any suicidal or homicidal ideation, as well as any hallucinations.

An April 2015 VA treatment record noted that the Veteran's mood was dysphoric, and that her affect was congruent to her mood.  The treatment provider noted that she experience only moderate depressive symptoms, and she was not experiencing any suicidal or homicidal ideation, plan, or intent.  No psychotic behaviors were present.

In June 2015, the Veteran underwent a new VA examination.  The examiner noted the diagnoses of PTSD and an unspecified depressive disorder, and that it was not possible to differentiate what symptoms were attributable to each diagnosis.  Overall, the examiner determined that her symptomatology was consistent with occupational and social impairment with reduced reliability and productivity.  During the examination, she indicated that she was enrolled in an online course for healthcare administration and that she would receive her Associate's s degree in nine months, and that she wanted to pursue a Bachelor's degree.  She stated that she was getting her degree "as a back-up plan" in the event that her benefits were cut, and she indicated that she did not think she could work after receiving her degree because she wanted to stay home and work the relationship she had with her children.  She also indicated that she was concerned that if she pursued full-time employment, her benefits would be decreased.  She said she wanted to get a desk job in the future when her children are in school.  She said she was employed as a housekeeper, but that she left the job when they cut her hours.  She also stated that she did not think she would be able to maintain the job long-term due to the pain in her feet and legs.  The Veteran reported that she was hospitalized for a suicide attempt via overdose the prior month.

With regard to the PTSD diagnostic criteria, the examiner noted that the Veteran experienced recurrent, involuntary, and intrusive memories of her stressor; recurrent distressing dreams of her stressor; intense or prolonged psychological distress at exposure to internal or external cues related to her stressor; and marked physiological reactions to internal or external cues related to her stressor.  The Veteran was found to avoid distressing memories, thoughts, or feelings related to her stressor, and she avoided external reminders that arouse memories, thoughts, or feelings associated with her stressor.  The examiner noted that she had a markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a persistent inability to experience positive emotions.  Other symptoms included irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbances, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation.

The examiner noted that the Veteran's symptoms impacted her ability to communicate, remember, follow instruction, use judgment, show insight, think abstractly, concentrate, interact with coworkers and customers, adapt to changes or stress at work, and work with the public; however, the examiner noted that she was not "unable" to these things.  Additionally, the examiner noted that she was able to work in a loosely supervised environment with little interaction with the public.

A November 2015 VA PTSD screening noted the Veteran's complaints of nightmares; avoidance of thoughts or situations; being constantly on guard, watchful, or being easily startled; and feeling numb or detached from others.  The following symptoms were noted: repeated disturbing memories of her in-service experiences; repeated disturbing dreams of her in-service experiences; acting or feeling as if her in-service experiences were happening again; feeling very upset when reminded of her in-service experiences; having a physical reaction when reminded of her in-service experiences; avoiding thinking or talking about her in-service experiences; avoiding activities or situations associated with her in-service experiences; a loss of interest in previously enjoyable activities; feeling distant or cut off from others; feeling as though her future was cut off; feeling emotionally numb; trouble with sleep; feeling irritable or having angry outbursts; difficulty concentrating; being super alert; and feeling jumpy.  Additionally, denied any prior suicide attempts or any self-directed violent behavior.

After a careful review of all the evidence, the Board finds that at no time during the pendency of the appeal has the Veteran's PTSD more nearly approximated the criteria for the a 70 percent rating under Diagnostic Code 9411.  In this regard, the Veteran's PTSD had been manifested by occupational and social impairment with reduced reliability and productivity as a result of symptoms such as deficiencies in relationships; isolating behavior and avoidance of social settings; hypervigilance, including an exaggerated startle response and being on guard; intrusive thoughts related to her in-service stressors; depression and emotional numbing; sleep disturbances, including nightmares related to her military experiences; problems with anger and irritability; anxiety; disturbances in mood and motivation; occasional suicidal ideation; and problems concentrating, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  The Board finds that this symptomatology is contemplated by the currently assigned 50 percent rating.  As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

While the Veteran has experienced some of the symptoms described in 70 percent criteria, the frequency, duration, and severity of the Veteran's PTSD symptomatology has not produced more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.  For example, while the Veteran has reported some suicidal ideation at various points throughout the appeal, see, e.g., July 2011 VA examination; July 2012 VA treatment record; July 2015 VA examination, the Veteran denied any suicidal thoughts or ideations more often.  See, e.g. January 2010 VA treatment record; September 2010 VA treatment record; March 2011 VA treatment record; April 2011 VA treatment record; May 2012 VA treatment record; December 2012 VA treatment record; September 2014 VA treatment record; November 2015 VA treatment record.  Additionally, while the Veteran reported a suicide attempt in 2007, that was before the current appeal period.  With regard to her claim that she attempted suicide in May 2015 and was hospitalized for seven days, the Board notes that there is no evidence of a hospitalization in her VA treatment records, and in November 2015, the Veteran denied any prior suicide attempts.  Finally, the Veteran's occasional suicidal ideation has not been shown to result in occupational and social impairment with deficiencies in most areas.

There is no evidence that the Veteran has obsessional rituals which interfere with routine activities or any similar type of symptoms which interfere with routine activities.  Pertaining to the Veteran's speech, it has been consistently found to be of normal rate, rhythm and tone and has not been described as illogical, obscure, or irrelevant.  Specifically, it was found to be productive and goal oriented in March 2011, November 2011, and November 2012, and was consistently found to be normal, logical, and coherent throughout the appeal period.

There is also no evidence of near-continuous panic or depression or any symptoms of similar severity, frequency or duration affecting the Veteran's ability to function independently, appropriately, and effectively.  Panic attacks were not reported or reflected in the clinical evidence.  While she has reported depression, such have not been shown to affect her ability to function independently, appropriately, and effectively as she maintained minimal hygiene and was able to perform her activities of daily living, including providing care for her children.

Additionally, there is no evidence that she suffers from impaired impulse control or symptoms of similar severity during the current appeal period.  While she reported anger and yelling at her children, the record is otherwise negative for physical assaults or violence in the current appeal period.  Furthermore, the Veteran has never been noted to have spatial disorientation. In this regard, she has been found to be consistently alert and oriented during the course of the appeal.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, while the Veteran reported trouble with her classes, there is no indication that this was a result of her PTSD symptomatology.  More importantly, the evidence reflects that the Veteran continued to work toward her degree in healthcare management, and that she nearly completely her Associate's degree, and was considering pursuing a Bachelor's degree.  See June 2015 VA examination.  Moreover, a March 2015 VA education interdisciplinary note indicated that the Veteran was able to read and write, and that she was receptive and motivated to learn.  This does not indicate occupational and social impairment with deficiencies in most areas.

The Board further notes that the evidence of record reflects additional symptomatology that is not enumerated in the rating criteria, to include occasional nightmares, difficulty sleeping, diminished motivation, and an exaggerated startle response.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity, duration, or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  These symptoms are not consistent with the level of severity of symptoms found in the 70 percent rating which speak to obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), etc.

With regards to family relations, the Veteran displayed some deficiency.  She consistently reported a poor relationship with her mother; however, the Veteran indicated that that was due to her mother's drug use.  She maintained a relationship with her grandmother, and she was able to care for her children.

Similarly, deficiencies in the area of mood have been displayed, as the Veteran has repeatedly been found to be irritable, depressed or anxious.  In addition, her reported sleep difficulties which would be consistent with deficiencies in mood.

However, the Veteran's judgment, insight, and intelligence has been consistently found to be normal, fair, or good.  Thought processes have been found to be logical, goal-directed, and appropriate.  Her memory was found to be intact and consistent with her intelligence.  Moreover, there have been no findings of, and she has not reported, psychosis, delusions, inappropriate behavior or obsessive/ritualistic behavior.  

Further, although only briefly employed during the appeal period, the Veteran indicated that she left her factory job due to physical limitations, and she left her housekeeper job because her hours were cut back.   Finally, although the Veteran reported difficulty focusing, she was nevertheless able to attend school during the appellate period and, as noted above, during the June 2015 VA examination, she indicated she was almost finished with her Associate's degree and that she was considering pursuing her Bachelor's degree.  Therefore, occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood has not been demonstrated.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, a GAF of 50 was assigned in January 2013, while all other assigned GAF scores ranged from 53 to 60. A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Such scores are suggest moderate to severe impairments and are consistent with the current 50 percent rating.  Moreover, as the Veteran's PTSD symptoms which detailed above are contemplated by her current 50 percent rating, a higher rating is not warranted based solely on the GAF scores assigned.

Overall, the Board finds that that the record tends to demonstrate that her PTSD symptoms resulted in no more than social and occupational symptoms with reduced reliability and productivity.  Therefore, as the Veteran's PTSD symptoms are contemplated by her 50 percent rating, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating criteria are note met.  In this regard, the evidence of record fails to demonstrate that the Veteran has symptoms like persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  The Veteran has consistently denied auditory or visual hallucinations and delusions and, as previously noted, her treatment records consistent indicate that she is alert and oriented to her surroundings.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

In assessing the severity of the Veteran's PTSD, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that her symptomatology has resulted in no more than occupational and social impairment with reduced reliability and productivity throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In summation, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for the Veteran's service-connected PTSD.  In denying any further compensation in excess of 50 percent for her PTSD, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.

B.  Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

1.  Lumbar Spine

Historically, service connection for a lumbar strain was established in October 2011, at which time the AOJ assigned an initial 20 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243, effective March 11, 2010, the day after the Veteran was discharged from active duty.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Although the Veteran's lumbar spine disability is rated under Diagnostic Code 5237-5243, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides for assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; if the combined range of motion for the thoracolumbar spine is not greater than 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.

A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.

Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees, and extension , bilateral lateral flexion, and bilateral rotation all to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Finally, Diagnostic Code 5003 provides that when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.  Id.

Pertinent evidence includes VA examination reports from May 2011 and July 2015, VA treatment records, Social Security Administration (SSA) records, and the Veteran's lay statements, including her testimony before the undersigned in September 2014.

In September 2010, the Veteran reported lower back pain.  She described it as a constant pain that felt as though her "bone was on fire," and she said that her pain was occasionally relieved by stretching, and that it was aggravated by stooping and bending.

In November 2010, the Veteran reported that her back pain was getting worse.  X-rays showed a normal lumbar spine.

In February 2011, the Veteran reported constant pain in her low back.  She stated that pain interfered with her sleep, and that it was worse in the morning.  She stated that she constantly had to change positions at night.  She rated the pain as an eight out of 10, and that pain was exacerbated by standing, prolonged walking, and stair climbing.

In May 2011, the Veteran underwent a VA examination of her lumbar spine disability.  The examiner noted that the Veteran's problems stemmed from her service in Iraq in 2008, when performing heavy lifting, climbing in and out of trucks, and wearing heavy gear.  Concerning flare-ups, the Veteran reported severe weekly flare-ups that lasted for hours, and were brought about by standing or walking for long periods of time.  During flare-ups, her self-reported additional limitation of motion or other functional impairment was 70 percent.  Symptoms included fatigue, decreased motion, weakness, spasms, and constant pain in the mid and low back, which was described as an "aching and burning" pain.  The examiner noted no incapacitating episodes of IVDS.  Upon examination, the Veteran's gait was normal.  There was no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or ankylosis.  Objective abnormalities of the thoracolumbar spine included guarding, pain with motion, and tenderness.  Range of motion testing of the thoracolumbar spine revealed the following: flexion to 60 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; left lateral rotation to 30 degrees.  The examiner noted objective evidence of painful motion after repetitive-use testing; however, the Veteran's range of motion remained consistent.  The Veteran's reflex examination, sensory examination, and motor examination were all normal.  X-rays revealed vertebral bodies, intervertebral spaces, and the posterior elements were essentially normal, and the was no evidence of compression fracture or dislocation.  Concerning the functional effects of the Veteran's lumbar spine disability, the Veteran reported that an increase in physical activities caused additional pain.

In February 2012, the Veteran reported lower back pain with intermittent flares.  She described her pain as a burning sensation and spasm in her back that radiated upward.  She stated that it was aggravated by prolonged standing or sitting.

In June 2012, she reported increased back pain after moving her things from Alabama to Georgia.  She complained of pain radiating up her lower back.  She rated the pain as a constant seven out of 10, and that her pain was worse with standing, lifting, bending, and changing positions.  She stated that her pain made it somewhat difficult for her to perform work-related activities.

In July 2012, the Veteran reported moderate to severe lower back pain, with radiation down her leg.

In September 2012, the Veteran rated her pain as a constant seven out of 10.  The pain was described as an aching pain that was exacerbated by movement.  Functional effects of pain including problems with sleep, mood, general activities, and her ability to concentrate.

In November 2012, the Veteran reported low back pain, which she rated as an eight out of 10.  The VA treatment record noted that she ambulated easily, and that she rose from a chair effortlessly.  She stated her pain was constant, and characterized it as a sharp pain.  She stated that it was brought on by movement, and that she needed to rest and use medication to alleviate the pain.  The treatment provider noted that back pain affected her ability to sleep, to engage in general activity, and her ability to work.

In January 2013, the Veteran underwent a physical examination in connection with her claim for SSA benefits.  She reported back pain, which she rated as a seven out of 10.  She stated that she pain was exacerbated by increased activity.  She denied any associated tingling, numbness, or radiation.  With regard to the impact on her activities of daily living, the Veteran reported that she was able to do her household chores, including washing dishes, vacuuming, and yard work.  Upon examination the Veteran's dorsolumbar range of motion was as follows: flexion to 90 degrees, right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  Extension was not listed.  Straight leg raising was negative.  With regard to the Veteran's functional ability, the examiner noted that she could stand or walk at least six hours without any restrictions, and that there were no restrictions for sitting.  She was able to lift and carry 100 pounds occasionally, and 50 pounds frequently.

In February 2013, the Veteran reported pain in her feet and back.

In July 2013, the Veteran reported shooting pains down her whole right sight and lower back, and rated the pain as a seven out of 10.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  With regard to her back, she reported constant pain, trouble bending over, and problems sleeping due to pain.  She reported a shooting pain down her right leg.  She stated that the pain is present in the morning, that it worsens throughout the day, and that she tries to maintain using pain medication.  She stated that the pain is bad at night because she is on her feet all day.

A February 2015 VA treatment record noted the Veteran complaint of a back spasm after moving furniture at home.

In April 2015, the Veteran reported pain associated with her mid and low back.  She stated that standing and riding in a car for prolonged periods of time increased the pain.  She stated that her pain ranged from a three to eight out of 10, and that it was a seven out of 10 on average.

During a July 2015 VA examination, the Veteran was diagnosed with a lumbar strain.  The Veteran reported flare-ups that forced her to sit and raise her feet.  Range-of-motion testing revealed the following: flexion to 90 degrees or greater; extension to 30 degrees or greater; right lateral flexion to 30 degrees or greater; left lateral flexion to 30 degrees or greater; right lateral rotation to 30 degrees or greater; and left lateral rotation to 30 degrees or greater.  Her range of motion was the same following repetitive-use testing, and there was no additional functional limitation following repetitive use.  However, functional loss included pain on movement.  There was localized tenderness or pain to palpation.  Muscle strength testing, reflex testing, sensory testing, and straight leg raise testing, were all normal.  There was no evidence of radiculopathy or any other neurologic abnormalities.  Moreover, the examiner noted that the Veteran did not suffer from IVDS.  There were no other pertinent physical findings.  Concerning the functional impact of the Veteran's disability, the examiner noted that she would be able to perform work of a sedentary or light physical nature, but not heavy strenuous labor.

In August 2015, the Veteran rated her pain as an eight out of 10.  She stated that her pain was constant and was with movement.  The treatment provider noted that pain affected general activity and normal work.  

In a September 2015 VA physical therapy note, the Veteran reported back pain that had worsened over time.  She rated her pain as an eight out of 10, and that lifting and twisting increased her pain.  Active range-of-motion testing revealed the following: flexion to 75 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; and left lateral flexion to 30 degrees.  Straight leg raise was negative bilaterally.

After a careful review of all the evidence, the Board finds that at no time during the pendency of the appeal has the Veteran's lumbar spine disability more nearly approximated the criteria for a higher rating under the applicable diagnostic codes.

With regard to the General Rating Formula, the evidence demonstrates that the Veteran's lumbar spine range of motion has not been limited to 30 degrees or less, even with consideration functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement; to the contrary, each of the VA examiners noted that range of motion was not further limited after repetitive use.  Furthermore, at no time during the pendency of the appeal has the evidence demonstrated that she suffers from ankylosis, favorable and/or unfavorable, of the thoracolumbar spine or the entire spine.  In fact, the examiner who performed the May 2011 examination specifically found that ankylosis was not present, and there is no evidence in the record to contradict this finding.  As such, she is not entitled to a disability rating in excess of 40 percent for her lumbar spine disability under the General Rating Formula.  The Board also finds that, at no time during the appeal period has her lumbar spine disability resulted in any neurological manifestations, such as a bowel or bladder impairment.  In this regard, the Board notes that she reported radiating pain in her leg.  However, none the VA examiners found any objective evidence of any neurological manifestation of the Veteran's lumbar spine disability.  In January 2013 and July 2015, straight leg raise testing was negative, and the July 2015 VA examiner noted that there was no evidence of radiculopathy or any other neurological manifestation.

With regard to the Formula for Rating IVDS, the July 2015 VA examiner specifically noted that the Veteran did not suffer from IVDS, and there is nothing in the record to suggest that she was diagnosed with IVDS at any point during the pendency of the appeal, or that she suffered from incapacitating episodes requiring bed rest that was prescribed by a physician.  Thus, at no point during the pendency of the appeal has IVDS of the lumbar spine and/or cervical spine disabilities resulted in incapacitating episodes have a total duration of at least four weeks, but no more than six weeks, the criteria for a higher rating under Diagnostic Code 5243.

The Board observes that there is no evidence that the Veteran was diagnosed with degenerative arthritis of the lumbar spine.  As noted above, Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with evidence of occasional incapacitation exacerbations.  However, because limitation of motion of the lumbar spine has been rated under the General Rating Formula, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with ratings under the General Rating Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62.

In assessing the severity of the Veteran's lumbar spine disability, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, she has not alleged that her forward flexion of her lumbar spine is less than that shown on examination, or that she has ankylosis of the thoracolumbar spine or entire spine.  In addition, the criteria necessary to substantiate a higher rating for IVDS include bed rest prescribed by a physician.  Thus, and as noted above, the Veteran's lay statements cannot serve to satisfy these criteria, and the Board must rely on the medical evidence of record.  As such, her lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, her symptomatology has been stable for the disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

In summation, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for the Veteran's service-connected lumbar spine disability.  In denying any further compensation in excess of 20 percent for her lumbar spine disability, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.

2.  Bilateral Mild Hallux Valgus and Pes Planus

Historically, service connection for bilateral mild hallux valgus and pes planus was established in October 2011, at which time the AOJ assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5280, effective March 11, 2010, the day after the Veteran was discharged from active duty.  Thereafter, in December 2015, the AOJ increased the Veteran's disability rating to 30 percent, effective April 23, 2014.  As noted above, hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5276, a 10 percent rating is assigned for moderate pes planus with the weight-bearing line over or medial to great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

For hallux valgus, unilateral, a 10 percent is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Pertinent evidence includes VA examination reports from May 2011, April 2014, and July 2015, VA treatment records, and the Veteran's lay statements, including her testimony before the undersigned in September 2014.

In September 2010, the Veteran reported foot pain that occasionally radiated up her right leg.

A November 2010 VA treatment record noted evidence of mild flat feet confirmed by X-ray.  She was told that if her pain persisted, she would be referred to podiatry.  X-rays revealed no significant osseous, articular, or soft tissue abnormality.  Overall, the Veteran's feet disability was characterized as a minor abnormality.

In May 2011, the Veteran underwent a VA examination of her bilateral hallux valgus and pes planus.  The examiner noted that the disability was intermittent with remissions, and that there was no current treatment plan.  Symptoms associated with her bilateral feet included pain and fatigability.  The examiner noted that the Veteran suffered from pain after prolonged standing, as well as flare-ups once every two to three weeks after long standing and walking.  During the flare-ups, the examiner noted that her symptoms were severe, and that flare-ups allowed for only 50 percent functional use.  Upon examination, the examiner noted tenderness of the mid foot on palpation and mild bilateral hallux valgus.  The examiner noted that the weight-bearing line was over or medial to the great toe.  Concerning the arch status and pronation of the Veteran's pes planus, the examiner noted mild, flattened arches.  With regard to the functional effects of the Veteran's bilateral mild hallux valgus and pes planus, the examiner noted problems affecting the Veteran's usual daily activities, including problems with walking and prolonged standing.

VA treatment records consistently note the Veteran's complaints of pain associated with her feet.

A February 2012 VA treatment record noted that the Veteran did not require arch support.

In an April 2014 statement, the Veteran stated that, as a result of her feet, she could not stand for long periods of time.  She also stated that she has had to ask her sister for help with work around the house and with her children.

In April 2014, the Veteran underwent another VA examination to address the nature and severity of her bilateral mild hallux valgus with flat feet.  She complained of increased foot pain for the last year.  She stated that the pain was worse in the bottom of her feet near her heels, and worsened with standing.  She stated that she could not sit for more than 30 minutes at a time, and that she had to sit and rest periodically due to foot pain.  The examiner noted pain on use and manipulation.  There was also an indication of swelling and extreme tenderness of the plantar surfaces of the bilateral feet.  There was evidence of decreased longitudinal arch height of both of feet, a marked deformity of both of feet, and a marked pronation of both feet.  There was no evidence of a marked inward displacement and severe spasm of the Achilles' tendon.  Concerning her hallux valgus, the examiner noted that the Veteran suffered from mild or moderate symptoms.  Concerning functional loss due to pain, the examiner noted pain on movement, pain on weight-bearing, pain on non-weight bearing, swelling, disturbance of locomotion, and a lack of endurance.  With regard to repeated use, the examiner noted that there was functional loss due to pain, weakness, fatigability, and/or incoordination, especially after prolonged walking or standing without adequate periods of non-weight bearing.  The examiner noted that she had not had treatment with arch supports or orthotics.  With regard to the functional effects that the Veteran's bilateral foot disabilities, the examiner determined that that disability would not impact her ability to work.

In June 2014, the Veteran complained of pain associated with her flat foot, which she rated as 10 out of 10.  The examiner noted no visible gait abnormalities, and mild pain on palpation of the medial arch bilateral.  The Veteran's hallux valgus was asymptomatic.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  With regard to her feet, the Veteran stated that she had pain in the middle part of her foot, and that it felt like a thousand pins sticking her.  She stated that, because she had to been on her feet to care for her kids, her pain increased throughout the day.  She stated that her feet would swell, and that she would have to prop her feet up when that happened.

A March 2015 VA social work risk assessment noted that the Veteran was working.  The Veteran reported problems with bending, standing, and sitting.

In April 2015, the Veteran reported pain associated with her feet.  She stated that standing and riding in a car for prolonged periods of time increased the pain.  She stated that her pain range from a three to eight out of 10, and that it was a seven out of 10 on average.

In July 2015, the Veteran underwent another VA examination to address the nature and severity of her service-connected bilateral hallux valgus and flat feet.  During the examination, the Veteran reported that her pain had worsened, and that her feet swell in the morning and evening.  She stated that, when not weight bearing, her feet hurt as well.  With regard to flare-ups, the Veteran reported feeling a burning sensation with a "needles" sensation as well.  Overall, the Veteran reported that she was unable to perform daily activities.

With regard to her flat feet, the examiner noted pain on use, and pain with manipulation.  There was no indication of swelling on use, and the Veteran did not have characteristic calluses.  The examiner noted that she was using orthotics on both feet.  There was a decreased longitudinal arch height of both feet, without objective evidence of a marked deformity or a marked pronation of either foot.  There was an inward bowing of the Achilles' tendon in both feet.  With regard to her hallux valgus, the examiner noted mild to moderate symptoms in both feet, with no history of surgery.  Concerning the functional loss of the Veteran's disability, the examiner noted pain on weight bearing, disturbance of locomotion, and interference with standing.  The examiner found that pain weakness, fatigability, or incoordination did not limit her functional ability during flare-ups or after repeated use; however, the examiner noted that her bilateral feet disabilities limited prolonged standing, walking, jumping, and running.  Concerning the impact that the Veteran's bilateral foot disabilities had on her ability to work, the examiner stated that she would not be precluded from employment of a sedentary or physical nature.  The examiner indicated that prolonged standing was possible provided the Veteran could change positions.  The examiner also stated that if a substantial portion of her work day including standing or walking, there might be a need to increase the number of hours of seated work.

Based on the evidence of record, the Board finds that the Veteran is entitled to an initial disability rating of 30 percent, from March 11, 2010, the effective date of the award of service connection.  However, the Veteran not entitled to a rating in excess of 30 percent at any point during the appeal period for her service-connected bilateral mild hallux valgus and pes planus under Diagnostic Code 5276.  

With regard to period prior April 23, 2014, there is no indication that the Veteran's flat feet resulted in a marked deformity, an indication of swelling on use, and/or characteristics callosities.  As noted above, the November 2010 X-rays revealed only a minor abnormality.  Additionally, the May 2011 VA examination noted that the arch status and pronation was only mild and flattened.  Furthermore, the February 2012 VA treatment record noted that the Veteran did not require arch supports.  Finally, there is nothing in the record prior to April 23, 2014 that suggests that the Veteran's pes planus swelled with use or resulted in characteristic callosities.

However, the records also shows that the Veteran suffered from additional functional loss following repetitive use and during flare-ups resulting in pain, fatigability, and limitations to the normal working movements of the body.  See 38 C.F.R. § 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202; Mitchell, supra.  As noted above, while the May 2011 VA examination report only noted mild, flattened arches, the examiner nevertheless noted that the Veteran suffered from flare-ups once every two to three weeks after long standing and walking.  The examiner also noted that, during the flare-ups, her symptoms were severe which allowed for only 50 percent functional use, and that the functional effects the Veteran's disability impact his ability to perform usual daily activities, including problems with walking and prolonged standing.  These findings are consistent with the Veteran's lay statements throughout the appeal period.  The Board thus finds that the Veteran's pes planus meets the standards set out in DeLuca and Mitchell and, therefore, warrants an initial disability rating of 30 percent, effective March 11, 2010, the day after the Veteran was discharged from active duty.

However, at no point during the appeal period has the evidence demonstrated pronounced pes planus.  As noted above, the November 2010 X-ray noted that the Veteran's pes planus was only a mild abnormality.  The May 2011 VA examiner noted that the Veteran's disability was only intermittent with remissions.  Additionally, the examiner noted only mild flattened arches.  Furthermore, while the April 2014 VA examiner noted marked pronation and extreme tenderness of the plantar surfaces, there was no evidence of a marked inward displacement and severe spasms of the Achilles' tendon on manipulation.  Moreover, the April 2014 VA examiner noted that the Veteran's pes planus did not require orthotics.  Furthermore, the June 2014 VA treatment record noted only mild tenderness on palpation.  As a result, at no time during the appeal period has the Veteran's pes planus more nearly approximately the rating criteria for a 50 percent disability rating under Diagnostic Code 5276.

Additionally, the Board has considered whether assigned a separate rating under Diagnostic Code 5280; however, after careful review of the evidence, the Board finds that a separate rating is not appropriate.  As noted above, Diagnostic Code 5280 only allows for a compensable rating when hallux valgus if operated with resection of the metatarsal head or if equivalent to amputation of the great toe.  As noted above the May 2011 VA examiner characterized her hallux valgus as mild, and the April 2014 examiner characterized it as mild to moderate.  The June 2014 VA treatment record noted that her hallux valgus was asymptomatic, and the July 2015 VA examiner noted that she had no history of surgery.  Therefore, a separate rating under Diagnostic Code 5280 is not warranted.

In assessing the severity of the Veteran's bilateral mild hallux valgus and pes planus, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral mild hallux valgus and pes planus; however, her symptomatology has been stable for the throughout the currently-assigned periods.  Therefore, assigning any further staged ratings is not warranted.

In summation, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for the Veteran's service-connected bilateral mild hallux valgus and pes planus.  In denying any further compensation in excess of 10 percent prior to April 23, 2014, or in excess of 30 percent thereafter, for her bilateral mild hallux valgus and pes planus, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.

C.  Other Considerations

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD, lumbar spine, and bilateral mild hallux valgus and pes planus disabilities with the established criteria found in the rating schedule and the current ratings assigned.  The Board finds that her symptomatology throughout the appeal period has been fully addressed by the rating criteria under which each disability is rated.  For her PTSD, her occupational and social impairment is contemplated by the currently assigned rating.  For her musculoskeletal disabilities, the Veteran's pain; fatigability; difficulty with walking and lifting; and interference with sitting, standing, and weight bearing are all contemplated by the assigned ratings.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the functional effects caused by her service-connected disabilities.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the provisions of 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations." However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability at any point during the appeal period.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

The Veteran generally contends that her service-connected disabilities prevent her from maintaining gainful employment.  Specifically, in an October 2013 formal application for a TDIU, alleging that, as a result of her service-connected PTSD, lumbar spine, and bilateral mild hallux valgus and pes planus disabilities, she was unemployable.  Given that the October 2013 submission was filed in connection with her claim for higher initial ratings, the Board finds that the issue of entitlement to a TDIU stems from her initial November 2010 claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Since June 29, 2009, the Veteran is service-connected for the following disabilities: PTSD, rated as 50 percent disabling; bilateral mild hallux valgus and pes planus, rated as 10 percent disabling prior to April 23, 2014, and as 30 percent disabling thereafter; lumbar spine disability, rated as 20 percent disabling; cervical strain, rated as 10 percent disabling; and dysplasia, high grade squamous intraepithelial, rated as zero percent disabling.  Her combined disability rating was 70 percent prior to April 23, 2014, and 80 percent thereafter.  Therefore, at all pertinent points, she meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Therefore, the remaining inquiry is whether she is unable to secure or follow substantially gainful employment due solely to her service-connected disabilities.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).\

In a September 2011 VA treatment record, the Veteran stated that her low back pain was aggravated by stooping and bending.

In February 2011, the Veteran reported increased pain with standing, prolonged walking, and stair climbing.  As noted above, as early as March 2011, the Veteran indicated that she was attending college courses.  In the March 2011 VA treatment record, the treatment provided noted that her concentration was low, but that her cognition, insight, and judgment, were either fair, normal, or good.  In April 2011, the Veteran reported that she was failing her college courses.  The May 2011 VA examination reports reflects the Veteran's report of increased lumbar spine pain brought about by standing or walking for long periods of time.  With regard to her bilateral mild hallux valgus and pes planus, the examiner indicated that the Veteran's daily activities, including walking and prolonged standing, were affected.

The July 2011 VA examiner noted that, while the Veteran's PTSD symptomatology would impact with her ability to perform tasks for more than two hours, as well as her ability to interact with supervisors, coworkers, and customers, she would not be precluded from these activities.  Moreover, while her PTSD symptomatology would impact her ability to recall and follow instructions, her symptomatology did not preclude her form doing so.

In November 2011, the Veteran filed an application for VA vocational rehabilitation.  However, the veteran failed to show for her initial appointment, and she failed to respond to a November 2011 letter from the VA.  As a result, her participation in the vocational rehabilitation program was discontinued.

In a June 2012 VA treatment record, the Veteran opined that her service-connected disabilities rendered her unemployable; however, she also stated that she was seeking employment in Georgia.  She also stated that, although she was struggling in her online classes, that was due to unreliable internet access.  In another June 2012 VA treatment record, the Veteran stated that her back pain made it difficult to perform work-related activities.  A November 2012 VA treatment record noted that she was finishing her second year of her four-year college program.  Another November 2012 VA treatment record noted that the Veteran's back pain interfered with her ability to sleep, to engage in general activity, and her ability to work.

In January 2013, the Veteran indicated that she just complete another semester of college and she spent most of her time on the computer for school.  The January 2013 SSA examination noted that despite her physical disabilities, the Veteran was still able to stand or walk for at least six hours without any restrictions, and that there were no restrictions for sitting.

In October 2013, the Veteran submitted a formal claim for a TDIU.  She indicated that her duties during active duty service include work as a truck driver.  She indicated that she had a high school diploma, but that she had no college-level classes.

In April 2014, the Veteran reported that her bilateral mild hallux valgus and pes planus interfered with her ability to perform her household duties, and that she had to ask her sister for help.

The April 2014 VA examiner determined that, while the Veteran's bilateral mild hallux valgus and pes planus caused pain, the disability would not interfere with her ability to work.

In August 2014, SSA denied the Veteran's claim for SSA disability benefits.  Her claim for disability benefits was based her service-connected PTSD, flat feet, lumbar spine, cervical dysplasia.  A disability determination explanation noted problems with activities of daily living, including problems lifting, bending, standing, memory, completing tasks, concentration, understanding, and walking more than a mile.  She reported that her back pain affected her sleep, and that she experienced bad dreams.  However, she was able to care for herself and children.

During her September 2014 hearing, the Veteran stated that she was unable to work due to being irritable.  She stated that the last job she held was at an automobile plant, but that she had to leave the job because she could be not on her feet all day due to pain.  She stated that sleep difficulties interfered with her performance.  However, with regard to her bilateral mild hallux valgus and pes planus, she stated that she was on her feet all day taking care of her children.  With regard to education, the Veteran stated that she stopped school when her son was born.  She also stated that she had not achieved her degree yet because she had failed courses and was unable to focus.  She stated that she was pregnant and trying to go to school, but was failing.  She stated that PTSD was primarily the disability that rendered her unemployable.

A March 2015 VA education interdisciplinary note indicated that the Veteran was able to read and write, and that she was receptive and motivated to learn.  The note indicated that she was currently in college.

During a June 2015 VA mental health examination, the Veteran indicated that she was still enrolled in her degree program for healthcare management, and that she would receive her degree in nine months.  She also stated that she was considered pursuing her Bachelor's degree as a back-up plan in the event that her benefits were cut.  Moreover, she stated that she wanted to get a desk job in the future once her children are in school.  The VA examiner noted that, although the Veteran's PTSD symptomatology impacted her ability to communicate, follow instruction, use judgment, show insight, think abstractly, concentrate, interact with coworkers and customers, adapt to changes or stress, and work with the public, she would still be able to work in a loosely supervised environment with little interaction with the public.

In the July 2015 VA spine examination, the examiner concluded that, although the Veteran's lumbar spine disability would be unable to perform strenuous work, she was still able to perform work of sedentary or light physical nature.  With regard to the Veteran's bilateral mild hallux valgus and pes planus, the examiner concluded that, while the Veteran would be precluded from prolonged standing, walking, jumping, or running, she would not be precluded from employment of a sedentary nature.  The examiner also indicated that prolonged standing was possible, provided that the Veteran could change positions.

A September 2015 VA treatment provider determined that the Veteran's lumbar spine pain affected her general activity and normal work.

Initially, the Board acknowledges that the Veteran is was denied SSA benefits.  However, the Board affords the Social Security determination of unemployability little probative value.  The mere fact that the SSA has deemed the Veteran employable does not dictate the outcome in this matter; although they are relevant and to be considered, Social Security Disability determinations are not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Based on the foregoing, the competent and credible evidence of record, to include the medical evidence and the Veteran's lay statements, does not support the claim for a TDIU solely as a result of her service-connected disabilities.

The Board notes that none of the medical evidence of record supports a finding that the Veteran is precluded from all forms of substantially gainful employment due to her service-connected disabilities.  For example, while some of the Veteran's VA treatment records and the VA examination reports indicate that her service-connected lumbar spine disability and mild hallux valgus and pes planus interfere with her ability to perform work of a physical nature that requires prolonged standing, walking, or standing, there is nothing in the record to suggest that she would be unable to perform work of a sedentary nature.  None of the VA examiners indicated that her physical disabilities would have any affected on her ability to sit for long periods of time.

Although the VA examinations addressing her physical disabilities do not completely address the Veteran's educational or work history in relation to her ability to perform sedentary work, the examiners nevertheless supported their opinions with adequate rationale.  Thus, the Board finds that the opinions are probative only to the extent that they support the finding that the Veteran is physically capable of sedentary employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that to be probative, a medical opinion must be factually accurate, fully articulated, and based on sound reasoning).

Concerning the impact that the Veteran's PTSD has on her ability to work, the Board notes that her ability to concentrate has been affected.  Additionally, while the VA examination reports indicate that her PTSD would impact her ability to perform some work-related activities such as communicating; following instruction; concentrate; performing tasks for more than two hours; interacting with supervisors, coworkers, and customers; and adapting to changes or stress; both VA examiners noted that she was not unable to do these things.  The VA mental health  examinations adequately addressed the Veteran's educational and work history in relation to the functional effects of her PTSD, and the examiners nevertheless supported their opinions with adequate rationale.  Thus, the Board finds that the opinions are probative with regard to the functional effects of the Veteran's PTSD.  See Nieves-Rodriguez v. Peake, supra.

Moreover, the Veteran's educational background, including her pursuit of an Associate's degree in healthcare management throughout the appeal period, indicates that her service-connected disabilities would not preclude any further vocational training for sedentary employment.  The Board notes that the Veteran's testimony that she failed her courses due to her inability to concentrate as a result of her service-connected PTSD; however, that testimony is contradicted by her other statements.  Specifically, as noted above in June 2012, the Veteran indicated that she was having trouble in school because she did not have access to reliable internet.  Moreover, the March 2015 VA education interdisciplinary note indicated that she was receptive and motivated to learn, and that she was currently in college.  Finally, during the June 2015 VA examination, the Veteran indicated that was nearly finished with her Associate's degree, that she was considering pursuing her Bachelor's degree, but that would not seek employment would impact her disability benefits.  She also stated that once her children were all in school she would consider getting a desk job.

With regard to the Veteran's own opinions that she is unemployable due to her service-connected disabilities, the Board finds that such is not probative.  The Veteran is competent to report her symptoms, and to indicate that her symptoms have impacted her ability to work.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  She has not, however, demonstrated the necessary competency to make a finding that she is unemployable solely due to service-connected disabilities.  The Veteran does not have either the medical or social and industrial training necessary to determine the impact of her service-connected disabilities, standing alone, on her ability to secure some form of substantially gainful employment in the national economy.  Moreover, she is not medically trained to separate out the impact of her long history of multiple non-service-connected disabilities from the disability which is service connected.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a finding requires medical training, and there is no suggestion that the Veteran has the requisite training to provide such an opinion.

Moreover, the Board finds that those statements are inconsistent with other evidence of record.  Specifically, although the Veteran indicated that she could not continue school due to an inability to concentrate, see, e.g., September 2014 Hearing Transcript, other evidence of record shows that the Veteran was struggling in school due to access to internet.  See, e.g., June 2012 VA Treatment Record.  Moreover, while the Veteran indicated that she had to quit school, during her June 2015 VA examination, she indicated that she was almost finished with her Associate's degree.  Thus, as the Veteran's statements regarding the reason why she was unable to attend school are inconsistent with other evidence of record, including other lay statements, the Board finds them not credible and of little probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996 (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to her service-connected disabilities, and the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports her claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected PTSD is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine disability is denied.

Entitlement to an initial 30 percent disability rating, but not higher, for service-connected bilateral mild hallux valgus and pes planus, from March 11, 2010 to April 22, 2014, is granted.

Entitlement to a disability rating in excess of 30 percent for service-connected bilateral mild hallux valgus and pes planus from April 23, 2012, is denied.

Entitlement to a TDIU is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


